Citation Nr: 1453082	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-20 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for thrombophlebitis of the left leg, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction rests with the RO in Philadelphia, Pennsylvania, from which the appeal was certified.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected her appeal with respect to the above-captioned issue in June 2009.  In an additional written statement dated in July 2010, the Veteran requested a videoconference hearing in conjunction with her appeal.  She was notified by an October 2014 letter that a hearing was scheduled for her in November 2014.  In two separate, subsequent October 2014 written statements, the Veteran indicated that she wished to have an in-person hearing before the Board, not a videoconference hearing.  Remand is required so that a Board hearing may be scheduled in accordance with her request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing in connection with her appeal, taking note of her transportation restrictions as delineated in her October 2014 letters.  Place a copy of the notice scheduling the hearing in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

